United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT

                        ___________

                        No. 96-2833
                        ___________

Edward K. Moses, Sr.,      *
                           *
         Appellant,        *
                           *
    v.                     *
                           *
AT&T Communications,       *
                           *
         Appellee,         *
                           *
Communications Workers of America,                *
Local No. 6321,            * Appeal from the United
States
                           * District Court for the
         Defendant,        * Western District of
Missouri.
                           *
Josie Bernal, Manager Operation                   *
             [UNPUBLISHED]
Service,                      *
                           *
         Appellee,         *
                           *
Phillip Ferrill, CWA Representative,              *
                           *
         Defendant,        *
                           *
Michele Marion, immediate supervisor,             *
                           *
         Appellee.         *
                                  ___________

                                        Submitted:         July 23, 1997

                                                     Filed:     August 7,
1997
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY,
Circuit                    Judges.
                      ___________

PER CURIAM.

       Edward K. Moses, Sr., appeals the district court’s1 adverse grant of summary
judgment in his employment discrimination action. After de novo review, we conclude
the grant of summary judgment was proper. See 8th Cir. R. 47B.

       Accordingly, we affirm.

       A true copy.

             Attest:

                   CLERK,        U.   S.     COURT    OF    APPEALS,       EIGHTH
CIRCUIT.




   1
   The Honorable Joseph E. Stevens, Jr., United States District Judge for the Western
District of Missouri.

                                           -2-